Citation Nr: 1710050	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus and metatarsalgia.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a broken right hand.

4.  Entitlement to service connection for residuals of a broken right hand.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral carpal tunnel syndrome (CTS).

6.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a broken right hand in service.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disability.  

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability.

9.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, November 2012, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The July 2008 rating decision denied compensation under 38 U.S.C.A. § 1151 for gastrointestinal disability and heart disabilities; the November 2012 rating decision granted service connection for pseudofolliculitis barbae and assigned a 0 percent (noncompensable) disability rating; and the May 2014 rating decision confirmed and continued a previous denial of service connection for a low back disability and denied requests to reopen previously denied claim of service connection for residuals of a broken right hand and bilateral carpal tunnel syndrome.

This case was previously before the Board in February 2014, when it was remanded to provide the Veteran with a Board hearing.  In early December 2014, the Veteran called VA and stated that he did not want a hearing and wished instead for the Board to render a decision.  In mid-December 2014, the Veteran changed his mind and requested a Board hearing to be held by videoconference.  In order to satisfy this request, in February 2016, the Board again remanded to provide a hearing.  

In March 2016, the Veteran indicated that was unable to drive, had no further evidence to submit, and wished to cancel his hearing request.  See report of general information from March 24, 2016.  In his report of contact, the VA employee who spoke with the Veteran noted that the Veteran created a three-way telephone call with an individual who identified himself as a DAV representative.  The VA employee informed the Veteran that The American Legion was listed as his representative and that he should send an updated VA form 21-22 if he wished to be officially represented by the aforementioned DAV representative.

In a January 2017 appellate brief, the Veteran's representative (The American Legion) argues that it was not present when the Veteran decided to withdraw his hearing request.  It further argues that VA should not have permitted that the Veteran be assisted by an agent of a different organization.  Based on these arguments, the representative asks that the case again be remanded so it can be determined if the Veteran chooses to withdraw his request for a hearing.

The Veteran has clearly expressed his desire to withdraw his hearing request.  Further, there is no indication that the Veteran's right to adequate representation was compromised.  In fact, the March 2016 report of contact indicates that the Veteran himself initiated the conference call with a third party.  For these reasons, the Veteran's request for a Board hearing is considered withdrawn.

The issues of entitlement to service connection for a low back disability, residuals of a broken right hand, and bilateral carpal tunnel syndrome, and entitlement to compensation under 38 U.S.C.A. § 1151 for gastrointestinal and heart disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision denied service connection for residuals of a broken right hand; the Veteran did not appeal; additionally, no new evidence was received within one year of the September 2010 rating decision.

2.  Since the last final denial in September 2010, VA received relevant treatment records that show treatment for current right hand/wrist symptoms.

3.  A May 2012 rating decision confirmed and continued a previous denial of service connection for a low back disability and denied service connection for bilateral carpal tunnel syndrome; the Veteran did not appeal; additionally, no new evidence was received within one year of the May 2010 rating decision

3.  Since the last final denial in May 2012, VA received relevant lay evidence that raises the possibility of a link between the Veteran's low back disability and his service-connected foot disabilities

4.  Since the last final denial in May 2012, VA received relevant lay evidence that raises the possibility of a link between the Veteran's carpal tunnel syndrome and an in-service right hand injury or any current residuals of that injury.

5.  The Veteran's pseudofolliculitis barbae is manifested by dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.


CONCLUSION OF LAW

1.  The September 2010 denial of service connection for residuals of a broken right hand became final. 38 U.S.C.A. § 7105 (West 2014).

2.  The requirements to reopen the previously denied claim of service connection for residuals of a broken right hand have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).

3.  The May 2010 denial of the petition to reopen the previously denied claim of service connection for a low back disability became final. 38 U.S.C.A. § 7105 (West 2014).

4.  The requirements to reopen the previously denied claim of service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).

5.  The May 2010 denial of the petition to reopen the previously denied claim of service connection for bilateral carpal tunnel syndrome became final. 38 U.S.C.A. § 7105 (West 2014).

6.  The requirements to reopen the previously denied claim of service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).

7.  The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On the issue of a higher rating for pseudofolliculitis barbae, the Veteran's appeal proceeds from the decision that assigned the initial disability rating.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  No further notice is required.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Board acknowledges that VA treatment records were last associated with the claims file in November 2014.  In addition, the relevant VA examination was conducted in September 2012.  Nevertheless, the Board finds that it is in a position to adjudicate the claim of entitlement to a higher rating for the Veteran's service-connected skin disability.  In this regard, the Board notes that there is no indication or argument that the Veteran's service-connected skin disability has worsened since the September 2012 VA examination.  In view of this, remanding this aspect of the claim would only serve to delay its adjudication.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claims being adjudicated at this time.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

1.  Low Back Disability

The RO last denied service connection for a low back disability in a May 2012 rating decision, based on a finding of no injury of service.  The Veteran did not appeal this denial.  Further, VA did not receive new and material evidence relating to this issue within a year of the issuance of that decision.  As such, the May 2012 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial in May 2012, the Veteran has asserted that his claimed low back disability is secondary to his service-connected bilateral pes planus and metatarsalgia.  See July 2013 statement.  Service connection for these disabilities was established in the same May 2012 rating decision that last denied service connection for a low back disability.  The Veteran's assertion of secondary service connection is new evidence that relates to an unestablished element, namely, nexus.  Furthermore, this new evidence raises a reasonable possibility of substantiating the Veteran's claim, as it suggests a potential link between any current symptoms and military service.  Therefore, the claim of service connection for a low back disability is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

2.  Bilateral Carpal Tunnel Syndrome

The RO initially denied service connection for bilateral carpal tunnel syndrome (CTS) in a May 2012 rating decision.  The RO's decision was based on a finding that the Veteran's CTS did not manifest to a compensable degree within one year after discharge; therefore, presumptive service connection was not warranted.  The Veteran did not appeal this denial.  Further, VA did not receive new and material evidence relating to this issue within a year of the issuance of that decision.  As such, the May 2012 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial in May 2012, the Veteran has asserted that his CTS is related to an in-service injury, in which his fingers were jammed while he descended a flight of stairs.  See also January 2015 substantive appeal (stating that CTS developed from a broken hand in 1974 while stationed in Germany).  This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim, as it suggests a potential link between his current disability and service.  Therefore, the claim of service connection for CTS is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

3.  Residuals of a Broken Right Hand

The RO initially denied service connection for residuals of a broken right hand in a September 2010 rating decision.  The RO noted that service treatment records showed a right hand injury in service; however, post-service treatment records did not show permanent residuals or a chronic right hand disability.  The Veteran did not appeal this denial.  Further, VA did not receive new and material evidence relating to this issue within a year of the issuance of that decision.  As such, the September 2010 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial in May 2012, VA has received VA treatment records that show complaints of and treatment for right hand and wrist symptoms, including a history of CTS and enthesopathy of wrist and carpus.  See, e.g., CAPRI records, received in November 24, 2014 (in Virtual VA).  This new evidence relates to an unestablished element of the previously denied claim (namely, the presence of a current disability) and raises a reasonable possibility of substantiating the claim, as it suggests a potential link between his current disability and service.  Therefore, the claim of service connection for residuals of a broken right hand is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

Initial Increased Rating for Pseudofolliculitis Barbae

A November 2012 rating decision granted service connection for pseudofolliculitis barbae, with an initial noncompensable rating, from May 29, 2012, forward.  The Veteran appealed the assigned rating in a January 2013 notice of disagreement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran's pseudofolliculitis barbae has been rated under Diagnostic Code (DC) 7813-7806.  38 C.F.R. § 4.118.  Under DC 7813, dermatophytosis of the beard area is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Id.  

While acknowledging the criteria pertaining to DCs 7800-7805, the Board notes that the Veteran's service-connected skin disability has not been manifested by any scarring or disfigurement; rather, dermatitis is the predominant disability.  Thus, DCs 7800, 7801, 7802, 7803, 7804 and 7805 are not applicable as to this issue.

Pursuant to DC 7806, dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118.

Turning to the evidence of record, a September 2012 VA examination reflects a diagnosis of pseudofolliculitis barbae.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The Veteran had not been treated with oral or topical medications in the previous 12 months for any skin condition.  Similarly, the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination, the examiner noted that less than 5 percent of the Veteran's exposed and total body area was affected due to skin infections.  The examiner indicated that the Veteran's skin disability did not affect the latter's ability to work.

In his October 2013 substantive appeal, the Veteran described his shaving situation as embarrassing.  He explained that his skin condition had prevented him from getting high-profile promotions in his employment.  He described his skin disability as facial scars.

No other evidence of record provides information on which to rate the Veteran's pseudofolliculitis barbae.  In this regard, a December 2015 VA clinical record references a skin infection but does not indicate involvement of the face.  There is no reference to pseudofolliculitis barbae and no reported findings to apply to the rating criteria.  

Based on the evidence of record, entitlement to an initial compensable rating for pseudofolliculitis barbae is not shown.  While the Board acknowledges the distressing nature of the Veteran's symptoms, the governing rating criteria are based on the amount of exposed surface area of the body that is affected and whether the use of systemic corticosteroids is required.  In this case, less than five percent of the Veteran's exposed and total body is affected due to his skin infections.  In addition, there is no indication that the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  As none of the applicable rating criteria for a compensable rating under any of the potentially relevant Diagnostic Codes has been met, the claim must be denied.  38 C.F.R. § 4.118.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1), as the Veteran's symptoms of skin infection are fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected skin disability.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.
 

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for residuals of a broken right hand is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a low back disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for bilateral carpal tunnel syndrome is granted.

Entitlement to an initial compensable rating for pseudofolliculitis barbae is denied.





REMAND

Low Back Disability

The Veteran seeks service connection for a low back disability.  VA treatment records show complaints of back pain.  See, e.g., CAPRI records, received in November 24, 2014 (in Virtual VA).  Significantly, an October 2013 VA note shows a diagnosis of severe degenerative disc disease in the lower lumbar spine.  Id. at 516.  In a July 2013 statement, the Veteran asserted that his low back disability is secondary to his service-connected bilateral pes planus and metatarsalgia. 

VA is obliged to provide an examination in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In this case, the record shows that the Veteran has a current back disability.  Furthermore, the Veteran has put forward a plausible theory of causation, namely, that his claim low back disability is secondary to his service-connected bilateral feet disability.  In view of this, the Board finds that a VA examination is warranted.

Residuals of Broken Right Hand

The Veteran seeks service connection for residuals of a broken right hand.  In a July 2013 statement, he stated that he jammed his fingers in service while going down a flight of stairs.  He refers to the resulting injury as a broken right hand. 

Service treatment records reflect that the Veteran injured the fingers of his right hand in March 1974 and was prescribed a splint of his fingers for seven days.  

VA clinical records show treatment for complaints of right wrist pain and signs of carpal tunnel syndrome (Phalen sign) in the right thumb.  See, e.g., CAPRI records, received in November 24, 2014, at 15, 18 (in Virtual VA).  These records also show complaints of gout-related wrist pain and a history of wrist sprain, CTS, and enthesopathy of wrist and carpus.

Here, service treatment records show an in-service right hand injury and post-service treatment record reflect treatment for and a history of right hand/wrist symptoms.  In view of this, the Board finds that a VA examination is warranted.

Bilateral Carpal Tunnel Syndrome

The Veteran seeks service connection for bilateral CTS.  VA treatment records show treatment for and a history of CTS, particularly in his right hand.  See, e.g., CAPRI records, received in November 24, 2014, (in Virtual VA).

In a July 2013 statement, the Veteran asserted that his CTS is related to a right hand injury in service.  See also January 2015 substantive appeal.  As stated above, service treatment records show treatment for right hand injury in March 1974.  The Veteran believes that his CTS developed from this injury, which he describes as a broken right hand. 

To the extent that the Veteran's CTS is related to the documented right hand injury in service or to any residuals of that injury, the Board finds that this medical question should be considered as part of the requested VA hand/wrist examination.

Compensation under 38 U.S.C.A. § 1151

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for gastrointestinal and heart disabilities.  In a July 2007 statement, he asserted that these disabilities were caused by medication administered at the VA facility in Hampton, Virginia, on June 20, 2007.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares the condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361 (b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361 (c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361 (d) & (d)(1). Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b). 38 C.F.R. § 3.361 (d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  of this chapter. 38 C.F.R. § 3.361(d)(2).

In this case, VA treatment records (received in October 17, 2017) reflect that on June 7, 2007, the Veteran received emergency treatment at the Hampton VAMC for complaints shortness of breath, diaphoresis, and chest pressure (subsequent to a bee sting on his left middle finger a day earlier).  He reported having abdominal pain since three months earlier.  The treating physician diagnosed "rhabdomyolysis: allergic bee reaction vs. ACS."  A stress test was ordered and performed.  The stress test showed limited exercise capacity and no EKG evidence of ischemia.  An adenosine nuclear stress test was ordered.  The adenosine nuclear test was scheduled for June 20, 2007.  On the morning of that day, the Veteran was again seen in emergency care for complaints of continued pain and swelling in the right wrist.  The treating provider diagnosed tendonitis/epicondylitis.  Shortly thereafter, on that same day, the Veteran underwent the previously scheduled adenosine nuclear stress test.  The stress test revealed no chest pain, ectopy, or ST changes, and was positive for dyspnea, abdominal discomfort, nausea, belching, and weakness.  A later note from that same day shows reports of abdominal pain following the stress test.  It was noted that the epigastric pain may be indicative of ACS.  It was also noted abdominal pain had been ongoing for several months.  Extensive work-ups had been done while the Veteran was in prison; he indicated that such testing did not reveal any pathology.  The treating physician diagnosed (1) abdominal pain, no obvious allergic reaction, symptoms mostly chronic though some sharper on that day and (2) ethyl alcohol use.  A GI cocktail was provided.  A day later, on June 21, 2007, the Veteran received follow-up treatment.  Stress-test results from a day earlier were interpreted.  The treating physician diagnosed probable mild apical, septal, and lateral ischemia; no evidence of infarct; and normal left ventricular ejection fraction at 57%.

VA has not obtained a VA medical opinion on the issue of whether the Veteran has an additional gastrointestinal or heart disability due to VA treatment, and if so, whether this is attributable to any lack of care on the part of VA.  As this is eminently a medical question, the Board finds that a medical opinion is warranted.

VA Treatment Records 

VA treatment records were last associated with the claims file in November 2014.  The Veteran has stated that he receives treatment through the VA system.  On remand the RO should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed low back, hand/wrist, gastrointestinal, and heart disabilities.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  For the low back and right hand/wrist disabilities (claimed as related to service): 

(1)  Identify any current low back disabilities.  For any current low back disability, is it at least as likely as not (probability of 50 percent or more) related to service?  

(2)  If not, is it at least as likely as not proximately due to his service-connected bilateral pes planus and metatarsalgia?  If not, then is it at least as likely as not that the current low back disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected bilateral pes planus and/or metatarsalgia?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(3)  Identify any current right hand/wrist disabilities.  For any current right hand/wrist disability, is it at least as likely as not (probability of 50 percent or more) related to an injury in service?  Please note that service treatment records show treatment for a right hand injury in March 1974.  The Veteran stated that he jammed his fingers in service while going down a flight of stairs.

(4)  Regarding the Veteran's carpal tunnel syndrome, is it at least as likely as not (probability of 50 percent or more) related to the documented right hand injury in service?  

(5)  If not, and to the extent that any other current hand/wrist disability is related to service, is the Veteran's carpal tunnel syndrome at least as likely as not proximately due to any such disability?  If not, then is it at least as likely as not that the Veteran's carpal tunnel syndrome has been aggravated (permanently worsened beyond its natural progression) by any other current hand/wrist disability found to be related to service?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(b)  With respect to the gastrointestinal and heart disabilities (claimed as caused by VA treatment):

(1) Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional gastrointestinal or heart disability, as a result of VA medical care, in particular, treatment received at the Hampton, Virginia, VAMC, on June 20, 2007?  If additional gastrointestinal or heart disability exists, the examiner is to note the nature of such additional disability.

(2) If additional gastrointestinal or heart disability exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

(3) If additional gastrointestinal or heart disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


